—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered November 27, 1995, convicting him of assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that his trial should have been severed from that of a codefendant is unpreserved for appellate review (see, CPL 470.05 [2]). In any event, his contention that he was prejudiced by the admission of the redacted statement of that codefendant, who did not testify at the joint trial, is without merit (see, People v Sutter, 162 AD2d 644).
The defendant’s remaining contention is unpreserved for appellate review. Thompson, J. P., Krausman, Goldstein and Luciano, JJ., concur.